DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9, drawn to a method for treating an obstructive lung disease, classified in A61K31/4745. 
Claims 10-12, drawn to a pharmaceutical composition, classified in A61K31/122. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). Furthermore, the pharmaceutical composition of group II can be used to treat cancer, which is a materially different process from Group I. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	The distinct species required a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search quires). For example, searching for Invention I would not retrieve results for Invention II and vice versa.  

Election
This application contains claims directed to the following patentably distinct species of the formula in instant claim 1. The species are independent or distinct because for example, compound A, wherein rings A and B are selected to be a 3 membered carbocyclic ring system, Z1 is selected to be O, and Z2 is O, is structurally distinct from compound B, wherein ring A is a 6 membered aryl group substituted with N such as the group depicted on the left side of the molecule 
    PNG
    media_image1.png
    334
    331
    media_image1.png
    Greyscale
, ring B is similarly a 6 membered aryl group substituted with N, R1 is C8 alkoxy, and R2 is S. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The distinct species required a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search quires). For example, searching for Compound A would not retrieve results for Compound B. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Will Hutchins, Applicant’s representative, on 11/15/2022 a provisional election was made without traverse to prosecute Invention I, claims 1-9, and T5-8, a species of formula of instant claim 1.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention II.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
****First Action on the Merits begins below ****

Election/Restriction
Examiner asked for a restriction between Invention I (claims 1-9) and Invention II (claims 10-12). Examiner also asked for an election of species for the formula in instant claim 1. 
Applicants elected Invention I without traverse in an oral election of 11/15/2022. Applicants elected T5-8 without traverse in an oral election of 11/15/2022. 
A search for Applicants’ elected species did not retrieved applicable prior art. The search was extended to the compound depicted below.

    PNG
    media_image2.png
    154
    247
    media_image2.png
    Greyscale

This compound maps to instant claim 1 wherein Z1 is O, Z2 is O, ring A is a carbocyclic ring system, and ring B is a heterocyclic ring system. The instant specification allows for substitutions on ring A and/or B (instant Speciation pages 8 and 10). This compound has substitutions on both ring A and ring B. See “SEARCH 6-8” in enclosed search notes. Therefore, the search for other species of formula in instant claim 1 will not be extended in/for/during this Office Action in accordance with Markush search practice. 
A review of the “SEARCH 6-8” and “SEARCH 1-4” search results by inventor and assignee/owner name did not retrieve double patent references. 
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the oral election of 11/15/2022. 
The elected species reads on claims 1-9. 
However, the full scope of base claim 1 has yet to be searched following Markush search practice. Note that double patent and prior art has only been searched for applicants elected species. 
The next Office Action will properly be made FINAL if: 
Applicants fail to overcome any rejection made in this Non-Final necessitating maintenance of the rejection; and/or 
Applicants overcome the prior art rejection requiring an extended Markush search of claim 1 that finds prior art against claim 1; and/or 
Applicants’ claim amendments necessitate new grounds for rejections. MPEP 803.02(III)(D) applies. 

Current Status of 17/464,233
This Office Action is responsive to the original claims filed on 09/01/2022. 
Original claims 1-9 have been examined on the merits. 


Priority
This application claims priority to provisional application 62/706,654, filed on 09/01/2020. 
The instant claims find support from 62/706,654. Therefore, the effective filing date is 09/01/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because of poor resolution. Figure 1 has two dark shapes, and it is hard to read what they are labeled as. Figure 2 has general poor resolution. Figure 3’s graph labels are hard to read. Everything in Figure 4 has poor resolution. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Bronchodilators for Treating Obstructive Lung Disease”. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “ring b” should read as “ring B”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: 
    PNG
    media_image3.png
    153
    152
    media_image3.png
    Greyscale
 does not clearly show the bond between X2 and N. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over: 
FU (CN104341481 A), as referenced in PTO-892 page 1 line N and machine translation in PTO-892 page 1 line U, 
In view of 
ATS ( “Treating Asthma Symptoms with Quick Relief Bronchodilators: Prescription or Over-The-Counter Inhalers”, ATS Patient Education Series, Am J Respir Crit Care Med Vol. 199, P7-P8, 2019), as referenced in PTO-892 page 1 line V. 

Claims 1-7 are drawn to a method for treating an obstructive lung disease by administering the formula of 
    PNG
    media_image4.png
    120
    155
    media_image4.png
    Greyscale
. Claim 8 is drawn to the obstructive lung diseases. Claim 9 is drawn to the compound is administered by nasal or buccal inhalation. 

Determining the scope and contents of the prior art

FU teaches tanshinone IIA sulfonamide carboxamide derivatives of formula I (page 2 of original document), depicted below. 

    PNG
    media_image5.png
    142
    282
    media_image5.png
    Greyscale

FU teaches compound DA-1 (page 7 of the original document), depicted below. 

    PNG
    media_image2.png
    154
    247
    media_image2.png
    Greyscale

This compound maps to instant claim 1 wherein Z1 is O, Z2 is O, ring A is a carbocyclic ring system, and ring B is a heterocyclic ring system. The instant specification allows for substitutions on ring A and/or B (instant Speciation pages 8 and 10). DA-1 has substitutions on both ring A and ring B. This helps teach claims 1 and 7.
FU teaches tanshinone IIA and its derivatives has a wide range of pharmacological effects and is clinically used for the treatment of various cardiovascular and cerebrovascular diseases, including bronchial asthma (page 4 of machine translation). This helps teach claims 1 and 8. 
ATS teaches inhaling medicines using a metered dose inhaler when one is having asthma symptoms or are having an asthma attack (flare-up) for quick relief medicines that can give fast relief (page 1 left col). The Examiner interprets the metered dose inhaler as buccal inhalation due to the picture on page 1 demonstrating the use of metered dose inhaler (inhaler is used by breathing through the mouth to deliver the medicine). This teaches claim 9.  
Ascertaining the differences between the prior art and the claims at issue
While FU teaches tanshinone IIA sulfonamide carboxamide derivatives of formula I (page 2 of original document), and their use in the treatment of various cardiovascular and cerebrovascular diseases, including bronchial asthma (page 4 of machine translation), FU does not disclose a singular embodiment which anticipates the instant application. 
While ATS teaches inhaling medicines using a metered dose inhaler when one is having asthma symptoms or are having an asthma attack, which is interpreted as buccal inhalation (page 1 left col), ATS does not teach all the limitations of the instant claims. 

Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of bronchodilators and other compounds useful in treating obstructive lung diseases, and possesses the technical knowledge necessary to make adjustments to the combination compositions to optimize the pharmacokinetic doses of bronchodilators.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness
The instant claims 1 and 7-9 are prima facie obvious in light of the combination of references FU in view of ATS. 
The artisan would have been motivated to try DA-1 (FU page 7 of original document) in order to treat asthma (FU page 4 of machine translation).  The artisan would have expected any of the tanshinone IIA sulfonamide carboxamide derivatives of formula I to be effective in the treatment of the diseases FU discloses. This teaches claims 1, 7, and 8.  
The artisan would have also been motivated to administer FU’s compound by buccal inhalation. The artisan would have been expected to use a metered dose inhaler to quickly administer medicines to the lungs (ATS page 1 left col), which is a device to facilitate buccal inhalation. This teaches claim 9.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.


Close art
WOO (Woo et al., “Differential Long-term regulation of TAS2R14 by structurally distinct agonists”, FASEB J, August 20, 2019, referenced in IDS of 12/21/2021 NPL 57) teaches Bitter taste receptor-14 (TAS2R14) is a GPCR also expressed on human airway smooth muscle cells, resulting in relaxation of the airway, and is a novel target for bronchodilators (Abstract). WOO also uses aristolochic acid, depicted below, (Methods and Materials, and Glossary).

    PNG
    media_image6.png
    426
    388
    media_image6.png
    Greyscale

However, WOO is close art and not prior art because aristolochic acid does not have the Z1 or Z2 groups required by instant claim 1. 

Similarly, GRASSIN-DELYLE (Grassin-Delyle et al., “Bitter Taste Receptors in Human Lung Macrophages”, Front. Physiol. October 2, 2019, as referenced in PTO-892 page 1 line W) teaches phenanthroline, depicted below, as a TAS2R agonist. 

    PNG
    media_image7.png
    229
    220
    media_image7.png
    Greyscale

GRASSIN-DELYLE teaches TAS2Rs may constitute new drug targets in inflammatory obstructive lung disease. However, GRASSIN-DELYLE is close art and not prior art because aristolochic acid does not have the Z1 or Z2 groups required by instant claim 1. 
 
YANG (Yang et al., “Structures and Agonist Binding Sites of Bitter Taste Receptor TAS2R5 Complexed with Gi Protein and Validated against Experiment”, J. Phys. Chem. Lett. 2021, 12, 38, 9293–9300, as referenced in the IDS of 12/21/2021 NPL 58 )teaches compounds, including applicants elected species T5-8, as TAS2R5 agonists, depicted below. 

    PNG
    media_image8.png
    384
    500
    media_image8.png
    Greyscale

	YANG also teaches TAS2R5s expressed on human airway smooth muscle cells can induce bronchodilation for treating asthma and other obstructive diseases (abstract). 
YANG, however, is close art because of the publication date, September 5, 2020, is after the effective filing date, September 1, 2020. 
HORRIGAN (WO2008144011A1) teaches treating an auto-immune disease by administering an agent that inhibits the activity of a molecule selected from the group consisting of histone deacetylase (HDAC), IKB kinase (IKK-2), nuclear factor kB (NF-kB), ubiquitin/proteasome and Janus kinase (JAK) (lines 11-18 page 6).
HORRIGAN teaches the compound depicted below, which maps to instant claim 1 (compound 10 from Table 2 on page 24). 

    PNG
    media_image9.png
    266
    337
    media_image9.png
    Greyscale

HORRIGAN teaches one of the preferred embodiments of an autoimmune disease that can be treated is chronic obstructive pulmonary disease (page 7 lines 18-27). 
However, HORRIGAN is close art because an artisan would have to pick and choose both the agent from Table 2 and autoimmune disease on page 7 to arrive at the instant invention. 

Conclusion
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The disposition of these claims is dependent upon not finding other prior art rejections in future Markush Search Extensions. 
A prior art search retrieved applicable prior art. See “SEARCH 6-8” in STN search results. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was taken in STN search results of “SEARCH 6-8” and did not retrieve applicable double patent art. Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable double patent art. See “SEARCH 1” through “SEARCH 4” in enclosed search notes. 	
US9579315B2, as referenced in PTO-892 page 1 line A, was reviewed as a potential double patent reference as it pertains to similar subject matter, i.e. Methods of treating obstructive lung diseases using bitter tastants. This is not a double patent reference because the compounds, aristocholic acid, saccharin, and Salicin, are not encompassed by instant claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILLIAN A HUTTER/Examiner, Art Unit 1625     

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623